DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed February 04, 2021.  Claims 1-25 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/06/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7-13, 22 are objected to because of the following informalities:  
	Each of the claims 7-13, line 1 respectively, recites “The system of …”.  Examiner suggest the term be amended to recite 
-- The tracking label system of …” to clearly distinguish with other system, such as, storage system, etc. and to properly establish antecedent.  
Claim 22, show dependence to claim 14, suggest it be changed to depend on claim 17, since no “blockchain” referenced in the base claim except starting with claim 17.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Butler et al (hereinafter Butler) (US 2018/0204029).
	Regarding claim 1, Butler discloses a tracking label (RFID tag 102, para. 0076) comprising a sensor module (sensors 138A) (para. 0118), a receiver system (para [0118] "...data processing and controller 132..."), and an energy module (para [0095] "...a power management 130 block..."),
the sensor module comprising a sensor (para [0119] ”...plurality of different sensors...") for collecting a data set (para [0119] "...sensor data..."),  
and a data transceiver (para [0118] "communications facility 134.") that receives the data set from the sensor (para (0118] "The communications facility 134 may interface with a plurality of external facilities 138, such as sensors 138A.") and transmits the data 
wherein the receiver system comprises at least one of a storage module (para [0124] ”...a plurality of memory 162 technologies...”) and a communications module (para {130] "...RF and analog block 302..."), 
wherein the storage module comprises a flash storage chip capable of storing the data set (para [0124] "...flash memory..."), 
wherein the storage module is further capable of transmitting (Fig. 3 TRANSMIT) the data to the communications module (para (0210) "Fig. 3 further depicts the internal communication paths between the three functional blocks, including transmit, receive, and control signals between the RF and analog block 302 and the data processing and controller block 132..."),
wherein the communications module comprises a transmitter adapted for transmitting the data set to a data reader (para [0080] "...a reader...") positioned external to the tracking label (para [0212] “After command execution, the response to the command may be formatted by the data processing and controller 132 block and sent to the RF and analog block 302 to be modulated 432 and transmitted 434 to the reader 140."),
and wherein the sensor module and the receiver system are powered by the energy module that comprises a rechargeable battery and a radiofrequency energy harvester (para [0095] "This incoming signal may be fed to the power management 130 block through the ESD and impedance matching 110 block in order to extract, or harvest, the power of the carrier wave." para [0101) " In another embodiment, 
wherein the radiofrequency energy harvester collects energy and transmits it to the rechargeable battery to recharge it periodically (para [0101] “...the power storage facility may receive and store the power...”).
	Regarding Claim 4, Butler discloses wherein the radiofrequency energy harvester collects energy from ambient radio waves (para [0311] “For example, the RFID tag 102 may power up every time there is an ambient electro-magnetic wave that is strong enough to provide power to the RFID tag 102").
	Regarding Claim 5, Butler discloses wherein the radiofrequency energy harvester collects energy from radio waves emitted by a radiofrequency energy transmitter (para [210} "Upon reception of a continuous RF carrier wave from the reader 140, the RF network nodes 104 may extract power from the impinging RF carrier wave to supply power to the RF network node 104. Extracting power from the impinging RF carrier is also referred to as harvesting power from the RF carrier.”). 
	Regarding Claim 6, Butler discloses a tracking label system (para [0076] "...RFID tag 102..."), comprising the tracking label of claim 1, a data reader (para [0680] "...interrogator..."), and a cloud-based storage system operatively connected to the data reader, wherein the data reader reads a data set produced by the tracking label and the data reader transmits the data set to the cloud-based storage system (para [0680] "in embodiments, the RFID tag may be linked to cloud storage facilities. For instance, when an RFID tag, or RFID network, is accessed by an Internet-connected interrogator computing device, the RFID tag may initiate a data communication with the cloud storage facility, such as to synchronize data between the RFID tag(s) and the cloud, to upload data to the cloud (e.g., in redundancy or to offload data collected while the tag was not connected to the network, such as to free space on the RFID tag/network of tags), download data (e.g., such as tagged for downloading to the tag by a user), and the like.”). 
	Regarding Claim 10, Butler discloses wherein the cloud-based storage system further comprises a cloud-based database (para [0680] “Multiple contacts may be specified such that accesses and/or data on the RFID tag may be shared with specified groups, such as specified on the RFID tag, in a cloud database, and the like.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 9, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (hereinafter Butler) (US 2018/0204029) in view of Kim (US 2012/0249798).
	Regarding Claim 2, Butler further discloses a real-time locating service (para [0122] "...real time location functionality..."). However, Butler does not disclose: wherein the communications module comprises at least one of a real-time locating service transmitter or a tag. 
	Kim in a similar field of endeavor related to an RTLS (Real Time Location System) tag device discloses a RTLS tag transmitting location information (Fig. 3 S180; para [0071] "The controller 140 transmits the tag information including the GPS information to the Wi-Fi module unit 110, where the tag information is transmitted to the RTLS server 320 of the integrated management server 300 via the WLAN AP, $180. The RTLS server 320 uses the RSSI information included in the tag information, the 
	Regarding Claim 8, Butler further discloses a real-time locating service (para [0122] "...real time location functionality..."). However, Butler does not disclose: wherein the tracking label comprises at least one of a real-time locating service transmitter or a tag, and wherein the real-time locating service transmitter or the tag interfaces with a real-time locating service adapted for providing information about the location of the tracking label in two-dimensional or three-dimensional space. 
	Kim in a similar field of endeavor related to an RTLS (Real Time Location System) tag device discloses a RTLS tag transmitting location information (Fig. 3 $180; para (007 1} "The controller 140 transmits the tag information including the GPS information to the Wi-Fi module unit 110, where the tag information is transmitted to the RTLS server 320 of the integrated management server 300 via the WLAN AP, $180. The RTLS server 320 uses the RSS! information included in the tag information, the SSID of relevant wireless LAN AP, the signa! reception time information and the GPS information to calculate and extract the location information of the RTLS tag device 100, S190.").  Kim also discloses providing location information in two-dimensional or three-dimensional space (para [0064] "...location coordinates...") of the tag (para [0064] "The RTLS server 320 serves to analyze the tag information to extract location 
	Regarding Claim 9, Butler further discloses real-time locating services (para [0122] "...real time location functionality...”).  Furthermore, Butler also discloses a security system (Fig. 23 Warehouse Systems 2308; para [0494] “In an embodiment, the systems and methods described herein may provide for monitoring product parameters at the location of the product, and reporting status and warnings to the warehouse system 2308. For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like. Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits. Sensors may be independently powered, and so the industrial RFID tag 2104 may be reading a data history since the sensor's last access by the industrial RFID tag 2104.  If conditions were near or in excess to parameter limits, the industrial RFID tag 2104 may report a warning to the warehouse Butler does not disclose wherein the real-time locating service interfaces with a security system.  
	Kim in a similar field of endeavor related to an RTLS (Real Time Location System) tag device and further discloses a real-time locating services (Fig. 3 S180; para (0071] “The controller 140 transmits the tag information including the GPS information to the Wi-Fi module unit 110, where the tag information is transmitted to the RTLS server 320 of the integrated management server 300 via the WLAN AP, S180. The RTLS server 320 uses the RSS| information included in the tag information, the SSID of relevant wireless LAN AP, the signal reception time information and the GPS information to calculate and extract the location information of the RTLS tag device 100, $190.") interfacing with a security measures (para [0067] "The integrated management server 300 extracts location information of an object and provides the location information to a client.  Furthermore, the integrated management server 300 transmits an alarm signal to the client in a case an emergency signal is received from the RTLS tag device 100, or the location information of the object deviates from a predetermined scope.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the RTLS information of Kim as one of the parameters of Butler and report to the security system of Butler if the real-time location is not within acceptable limits as per Kim since it will make it possible to track items in the repository and to send real-time alerts to concerned parties in case the location is not within acceptable limits. 
	Regarding Claim 21, Butler further discloses comprising the steps of (i) comparing the signal received by the data reader with a preselected range of acceptable ({0494] "...parameter limits.") values (para [0494] "For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like.  Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits. Sensors may be independently powered, and so the industrial RFID tag 2104 may be reading a data history since the sensor's last access by the industrial RFID tag 2104.  If conditions were near or in excess to parameter limits, the industrial RFID tag 2104 may report a warning to the warehouse system 2308 to indicate a possible problem.") , and (ii) sending a notification (para [0494] "...warning.") to the security system ("... warehouse system 2308.") if the positional signal is not within the preselected range of acceptable values ("In an embodiment, the systems and methods described herein may provide for monitoring product parameters at the location of the product, and reporting status and warnings to the warehouse system 2308.  If conditions were near or in excess to parameter limits, the industrial RFID tag 2104 may report a warning to the warehouse system 2308 to indicate a possible problem.").  Butler further discloses the positional (para [0495] " ...a way for locating product...") signal (para [0495] "in embodiments, the warehouse system 2308 may have need of navigation system to locate products for shipment out of the warehouse system 2308.  The systems and methods described herein may provide a way for locating product within the warehouse system 2308"). However, Butler does not exactly disclose: (i) comparing the positional signal received by the data reader with a preselected range of acceptable positions, and (ii) sending a notification to the security system if the positional signal is not within the preselected range of acceptable positions.  
	However, Kim discloses comparing the positional signal (para [0067] "...location information.") with a preselected range of acceptable positions (para [0067] "...predetermined scope.") and sending a notification (para [0067] "...an alarm signal”) if the positional signal is not within the preselected range of acceptable positions ("The integrated management server 300 extracts location information of an object and provides the location information to a client.  Furthermore, the integrated management server 300 transmits an alarm signal to the client in a case an emergency signal is received from the RTLS tag device 100, or the location information of the object deviates from a predetermined scope.").  It would have been obvious to a person ordinary skill in the art before the effective filing date of the claimed invention to compare the positional information of Butler and send a notification to the security system of Butler if the positional information is outside the range of acceptable positional information as per Kim and since it will make it possible to track items in the repository and to send real-time alerts to concerned parties in case the location is not within acceptable limits.

Claims 3, 7, 14-16, 18-20, and 24-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (hereinafter Butler) (US 2018/0204029).
	Regarding Claim 3, Butler discloses near field communications (para [0636] "Although this disclosure refers to RFID tags, one skilled in the art will appreciate that Butler also discloses tag transmitting antenna capable of operating at different frequencies including non-Bluetooth operating frequency (para [0213] “In addition, different antennas 108 may be optimized for different frequencies, such as one antenna 108 operating at high frequency (HF) while another antenna 108 is operating at ultra-high frequency (UHF), very high frequency (VHF), or the like.  The individual antenna 108 may also be capable of receiving and transmitting signals on different frequencies.  The antennas 108 may be transmitting and receiving with the reader 140 or other RFID tags 102.”; para [0081] “For example, in the US, the RFID tag center frequency may be 915 MHZ, but if the RFID tag 102 is attached to a case of water, the RFID tag 102 communication may be improved using a different center frequency."). However, Butler does not disclose the transmitter is selected from the group consisting of a near-field communication antenna, a Bluetooth protocol transmitter, and a non-Bluetooth-based transmitter.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the known Bluetooth protocol transmitter in the system of Butler since Bluetooth is one of the most popular and notoriously known NFC communications protocol as well as non-Bluetooth-based transmitter as an alternative transmission protocol for data communications and location services. 
	Regarding Claim 7, Butler discloses near field communications (para (0636) "Although this disclosure refers to RFID tags, one skilled in the art will appreciate that the methods and systems of the present invention may be applied to any short range Butler does not disclose wherein the tracking label comprises a Bluetooth protocol transmitter, and wherein the data reader is a Bluetooth-enabled device.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a Bluetooth protocol transmitter in the system of Butler since Bluetooth is one of the most popular NFC communications protocol. 
	 Regarding Claim 14, Butler discloses a method (para [0494] "...methods...") of tracking a parameter (para [0494] "... monitoring product parameters.”) pertaining to a bottle (para [0494] "...bottle of milk..."), comprising: gathering a data set comprising the parameter using the tracking label of claim 1 (para [0494] “For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like. "), 
storing the data set in a storage module (para [0499] "...memory...") incorporated in the tracking label (para {0499} "In embodiments, these values, along with other specified environmental conditions for transport, may be stored in the memory of the industrial RFID tag 2104 associated with the product."), 
gathering the data set from the tracking label via a data reader external to the tracking label (para [0494] "Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is interrogated, the industrial RFID tag 2104 may then read sensor 138A data and compare their values to parameter limits.”), and 
storing the data set in a storage system, wherein the storage system comprises an internet-based storage network (para [0680] "In embodiments, the RFID tag may be linked to cloud storage facilities.  For instance, when an RFID tag, or RFID network, is accessed by an Internet-connected interrogator computing device, the RFID tag may initiate a data communication with the cloud storage facility, such as to synchronize data between the RFID tag(s) and the cloud, to upload data to the cloud (e.g., in redundancy or to offload data collected while the tag was not connected to the network, such as to free space on the RFID tag/network of tags), download data (e.g., such as tagged for downloading to the tag by a user), and the like.").  However, Butler does not disclose a wine bottle.  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the water bottle of Butler with a wine bottle since that will allow tracking a parameter pertaining to a wine bottle as well. 
	Regarding Claim 15, Butler further discloses wherein the parameter is a temperature parameter (para [0494] "For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like."). 
	Regarding Claim 16 Butler discloses wherein the parameter is selected from the group consisting a location parameter (para [0490] "The tracking and location of parts within the manufacturing facility may begin with parts being received at the manufacturing facility. Parts may be received with industrial RFID tags 2104 already attached, or the industrial RFID tags 2104 may have to be attached when the part is received.  Whether the industrial RFID tag 2104 is attached to the part itself, or attached and a possession parameter (para [0550] “The multi RF network node 104 RFID tag 102 may provide increased memory for additional storage of information related to the type of product to which the RFID tag 102 is attached, information related to the movement of the product, information related to the personnel in possession of the product, and the like.").
	Regarding Claim 18, Butler further discloses comprising a step of sending a signal pertaining to the parameter from a transmitter (para [0212}"...RF and analog block 302.") incorporated in the tracking label to a data reader (para [0212] “After command execution, the response to the command may be formatted by the data processing and controller 132 block and sent to the RF and analog block 302 to be modulated 432 and transmitted 434 to the reader 140.”; para (0596} "The medical RFID also discloses NFC enabled tag and reader devices (para [0636] "Although this disclosure refers to RFID tags, one skilled in the art will appreciate that the methods and systems of the present invention may be applied to any short range RF identification system, such as for near field communications (NFC) enabled devices").  However, Butler does not disclose further comprising a step of sending a signal pertaining to the parameter from a Bluetooth-protocol transmitter incorporated in the tracking label to a Bluetooth-enabled data reader.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a Bluetooth protocol transmitter in the tracking label and a Bluetooth-enabled data reader in the system of Butler since Bluetooth is one of the most popular and notoriously known NFC communications protocol. 
	Regarding Claim 19, Butler further discloses wherein the parameter is a location parameter (para [0589] "In embodiments, medical RFID tags 2118 may provide information about the physical location of equipment and supplies within a facility."), wherein the signal is a positional signal (para [0589] "A medical RFID tag 2118 may transmit a signal indicating the position of the equipment within the facility, indicating its availability for use, and the like."), and wherein the signal is received by a data reader (para [0069] "The RFID tag may read the sensors and the information 
	Regarding Claim 20, Butler discloses RF tag exchanges information with a memory storage facility connected to a network when the external RF signal is generated by a device connected to the network.  Butler further discloses the RF network node 104 may receive a read request through the antenna 108 from an RFID reader 140, the RF network node 104 may communicate with the additional function network node 1908 before or during the return transmission to the reader, for e.g., when communicating secure data, the RF network node 104 may request an encryption or decryption of the data to be transmitted to the reader 140.  (Fig. 23 Warehouse Systems 2308; para [0494] "In an embodiment, the systems and methods described herein may provide for monitoring product parameters at the location of the product, and reporting status and warnings to the warehouse system 2308.  For example, the bottle of milk with an industrial RFID tag 2104 attached, may be continuously monitored for time, temperature, shock, or the like. Readers 140 distributed throughout the warehouse system 2308 may periodically interrogate the industrial RFID tags 2104 within the warehouse system 2308. Sensors 138 may be continuously monitoring parameters, and when the industrial RFID tag 2104 is 
	Regarding Claim 24, Butler further discloses comprising a step of deleting the data set from the storage module after the step of gathering the data or after the step of storing the data (" In embodiments, memory schemes may be implemented to maintain data over extended periods of time with limited memory capacity... For instance, the algorithm may search through memory and delete data with respect to the time the data was collected to create increasingly larger time gaps in the data stored as the time since the last interrogator accesses increases. Information may thus be maintained for very long periods of time without sacrificing data covering the entire period."). 
	Regarding Claim 25, Butler further discloses comprising a step of encrypting the data set at any time after the step of gathering the data set (para [0553] "Depending on the security requirements, some or all of the information may be stored with a password, with encryption, with a combination of password and encryption, or the like.").

Claim 11-13, 17 and 22-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (hereinafter Butler) (US 2018/0204029) in view of Hodges (WO 2017/196655).
	Regarding Claim 11, Butler discloses limitation noted above with claim 10.  Butler does not expressly show wherein the cloud-based database comprises a digitally distributed ledger network.  Hodges in a similar field of endeavor discloses systems and methods for managing the exchange of traceability information of a product moving among members or entities in a supply chain and further discloses a cloud-based database comprising a digitally distributed ledger network (pp 3 col 10-13 “Aspects of the present invention provide a system including a distributed network, in which members or entities in a supply chain are provided with complete control over independent and privately-managed data repositories, or databases, across the distributed network.": Pp 8 In 17-24 "The integrated supply chain system may generally be embodied as an internet-based computing system in a distributed network, in which there are a plurality of remote servers networked to allow for data collection 20 and compilation and online access to such data. In one embodiment, the system may be embodied on a cloud-based service, and provide an interface such that users, including, but not limited to, producers, exporters, importers, retailers, and consumers, may access the system and interact with the interface so as to have access to supply chain information and/or management of a product, particularly as a product moves through a supply chain.").  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the cloud-based database of Butler include the digitally distributed ledger network as per Hodges since it allows 
	Regarding Claim 12: Butler in view of Hodges discloses all limitation analyzed above with claim 11.  Hodges further discloses wherein the digitally distributed ledger network comprises a blockchain network (pp 37 In 23-24 "In some embodiments, systems and methods of the present invention may utilize a blockchain repository for maintaining traceability data.”). 
	Regarding Claim 13, Butler in view of Hodges discloses all limitation noted above with claim 11.  Hodges further discloses a private blockchain and a permissioned blockchain (pp 9 In 5-13 "For example, in the distributed network, there may be many communicating repositories, each sharing a portion of traceability data 3 (e.g., public data) according to permissions granted by their associated members, but each may further limit access to privileged traceability data (e.g. , private data) according to local access control policies or permissions, which may further include data security measures, such as data validation.  Therefore, by providing controlled dissemination of a product's traceability data and further providing data validation measures to maintain the integrity of a product's traceability data during data exchanges, the present invention reduces the risk of data breaches and potential for data manipulation, thereby reducing the likelihood of fraudulent activities to take place, such as food fraud or adulteration."; pp 13 In 11-13 "Each privately managed data repository or database may include a self-
	Regarding Claim 17, Butler discloses all limitation noted above with claim 14.  Butler does not disclose wherein the internet-based storage network comprises a blockchain network.  However, Hodges discloses a blockchain network (pp 37 In 23-24 "In some embodiments, systems and methods of the present invention may utilize a blockchain repository for maintaining traceability data.").  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend the internet-based storage database network of Butler include the blockchain network as per Hodges since it allows improved data sharing among privately managed databases across a distributed network by allowing for individual privately-managed repositories to have complete query and data analysis without 
	Regarding Claim 22, Butler in view of Hodges disclose limitation noted above with claim 17.   Hodges further discloses a step of granting a customer restricted access to the data set via an interface with the blockchain network (pp 15 In 9-14 "As previously described, the interface 22 may generally allow a user 16 to access and share data with one or more components of the system 12.  For example, upon accessing the system 12 on the cloud-based service 14, the interface 22 may be presented to the user on a user device, in which the user may navigate a dashboard or standard platform interface so as to access either traceability data related to a specific product or to access tools for supply chain management."; pp 16 In 4-9 "With reference to FIG. 2, the remote servers 20(1)-20(n), each of which are associated with a particular user 16, may include privately-managed repositories or databases which may include specific information that may be privileged and thus access to such information may be controlled by the particular user 16.  Thus, while some information may be generally available to most users, some information is restricted, and access to such information is governed according to local access control policies or permissions.").  However, Butler as modified by Hodges does not disclose, further comprising a step of granting a customer read-only access to the data set via a curated interface with the blockchain network.  It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to make the repository of Butler as modified by Hodges accessible to a customer using the interface of Butler as modified by Hodges and make the interface curated, or controlled, since it will make the relevant repository 
	Regarding Claim 23, Butler in view of Hodges disclose limitation noted above with claim 22.  Hodges further discloses a private blockchain and a permissioned blockchain (pp 9 In 5-13 “For example, in the distributed network, there may be many communicating repositories, each sharing a portion of traceability data (e.g., public data) according to permissions granted by their associated members, but each may further limit access to privileged traceability data (e.g. , private data) according to local access control policies or permissions, which may further include data security measures, such as data validation.  Therefore, by providing controlled dissemination of a product's traceability data and further providing data validation measures to maintain the integrity of a product's traceability data during data exchanges, the present invention reduces the risk of data breaches and potential for data manipulation, thereby reducing the likelihood of fraudulent activities to take place, such as food fraud or adulteration.”; pp 13 In 11-13 “Each privately managed data repository or database may include a self-sufficient and complete set of traceability data, for example.).  However, Butler as modified by Hodges still does not disclose: wherein the blockchain network is a private permissioned blockchain network.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the blockchain network of the database of Butler as modified by Hodges to be selected from the group consisting of a private blockchain network, a permissioned blockchain network, and a private permissioned blockchain network since it provides the sharing parties the flexibility and the choice in selecting the mechanism and extent of sharing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.